Case 4:19-cv-10418-SDD-SDD ECF No. 21 filed 04/15/20            PageID.277    Page 1 of 4




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

 ROZ HAMPTON

       Plaintiff,

 v.                                                  USDC Case No. 19-cv-10418
                                                     Hon: Stephanie Dawkins Davis
 WAL-MART STORES, INC., a foreign
 Corp., individually and d/b/a WAL-
 MART STORE,

 WAL-MART STORES EAST, LIMITED
 PARTNERSHIP, a foreign Limited
 partnership, individually and d/b/a
 WAL-MART STORE,

 WAL-MART REAL ESTATE BUSINESS
 TRUST, a Foreign Trust,

       Defendants.


 Brian L. Fantich (P60935)                    Richard G. Szymczak (P29230)
 Carra J. Stoller (P64540)                    Attorney for Defendants
 Adam J. Gantz (P58558)                       PLUNKETT COONEY
 LAW OFFICE OF KELMAN                         38505 Woodward Ave., Ste. 100
  & FANTICH                                   Bloomfield Hills, MI 48304
 Attorney for Plaintiff                       (810) 342-7007
 30903 Northwestern Hwy., Ste. 270            rszymczak@plunkettcooney.com
 Farmington Hills, MI 48334
 (248) 855-0100
 Kelmanandassociates@yahoo.com


                            STIPULATION OF DISMISSAL
__________________________________________________________________________________________
Case 4:19-cv-10418-SDD-SDD ECF No. 21 filed 04/15/20         PageID.278   Page 2 of 4




      The parties hereto, by their respective counsel, hereby stipulate and agree

to the entry of the attached Order dismissing Plaintiff’s action against

DEFENDANTS, WAL-MART STORES, INC., WAL-MART STORES EAST, LIMITED

PARTNERSHIP, AND WAL-MART REAL ESTATE BUSINESS TRUST, with prejudice

and without costs, interest or attorney fees to any party.

 LAW OFFICE OF KELMAN                        PLUNKETT COONEY
  & FANTICH


 By: /s/ Brian L. Fantich_________           By: /s/ Richard G. Szymczak______
    Brian L. Fantich (P60935)                   Richard G. Szymczak (P29230)
    Attorney for Plaintiff                      Attorney for Defendants


Dated: April 15, 2020




                                         2
Case 4:19-cv-10418-SDD-SDD ECF No. 21 filed 04/15/20           PageID.279     Page 3 of 4




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

 ROZ HAMPTON

       Plaintiff,

 v.                                                  USDC Case No. 19-cv-10418
                                                     Hon: Stephanie Dawkins Davis
 WAL-MART STORES, INC., a foreign
 Corp., individually and d/b/a WAL-
 MART STORE,

 WAL-MART STORES EAST, LIMITED
 PARTNERSHIP, a foreign Limited
 partnership, individually and d/b/a
 WAL-MART STORE,

 WAL-MART REAL ESTATE BUSINESS
 TRUST, a Foreign Trust,

       Defendants.


 Brian L. Fantich (P60935)                    Richard G. Szymczak (P29230)
 Carra J. Stoller (P64540)                    Attorney for Defendants
                                              PLUNKETT COONEY
 Adam J. Gantz (P58558)                       38505 Woodward Ave., Ste. 100
 LAW OFFICE OF KELMAN                         Bloomfield Hills, MI 48304
  & FANTICH                                   (810) 342-7007
 Attorney for Plaintiff                       rszymczak@plunkettcooney.com
 30903 Northwestern Hwy., Ste. 270
 Farmington Hills, MI 48334
 (248) 855-0100
 Kelmanandassociates@yahoo.com


                                ORDER OF DISMISSAL
__________________________________________________________________________________________
Case 4:19-cv-10418-SDD-SDD ECF No. 21 filed 04/15/20        PageID.280   Page 4 of 4




        Upon the reading and filing of the foregoing stipulation of the parties; and

the Court being otherwise fully advised in the premises;

        IT IS HEREBY ORDERED that DEFENDANTS, WAL-MART STORES, INC.,

WAL-MART STORES EAST, LIMITED PARTNERSHIP, AND WAL-MART REAL

ESTATE BUSINESS TRUST, are hereby dismissed from this matter, with

prejudice and without costs, interests or attorney fees to either party.

        This is a final order and resolves the last pending claims in this matter

and closes the case.


Date: April 15, 2020                   s/Stephanie Dawkins Davis
                                       Hon. Stephanie Dawkins Davis
                                       United States District Judge




Open.13046.90413.23682446-1
